Citation Nr: 1133199	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-37 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 until August 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  The claims file was subsequently transferred to the RO in Muskogee, Oklahoma.

The Board observes that, in her October 2004 VA Form 9 perfecting her appeal, the Veteran expressed her desire for Board hearing at VA's Central Office in Washington, D.C.  While such a hearing was scheduled in June 2005, the Veteran subsequently indicated that she would be unable to attend and requested another hearing at a later date.  This was arranged.  However, the record reflects that the Veteran failed to report for her rescheduled hearing in February 2006.  There was no showing of good cause and no further request for a hearing.  Based on these facts, the Board considers the Veteran's hearing request to have been withdrawn.  38 C.F.R. §§ 20.702, 20.704 (2010).  

In August 2006 and March 2008, the Board remanded the Veteran's leg disorder claim for additional development.  At the time of its most recent prior remand, the Board also noted that the Veteran appeared to have raised implicit claims of entitlement to an increased rating for chronic myositis of the bilateral shoulders, entitlement to an increased rating for asthma, entitlement to service connection for sleep apnea, vision problems, and migraine headaches, claimed as secondary to service-connected asthma, and entitlement to an earlier effective date for the grant of service connection for chondromalacia of the knees.  Those claims were referred to the RO, but have yet to be adjudicated.   Accordingly, they are again referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  VA scheduled the Veteran for an examination in connection with her claim for service connection for a leg disorder.  The report of contact shows that the Veteran did not appear for that examination scheduled for April 20, 2010.

2.  The Veteran has not demonstrated good cause for her failure to report for the April 20, 2010, examination.

3.  The competent evidence of record does not show that the Veteran has a diagnosed leg disorder that is related to her service-connected pes planus or chondromalacia, or to any other aspect of her active service.


CONCLUSIONS OF LAW

1.  The Board is required to adjudicate the Veteran's service connection claim solely on the basis of the evidence of record.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.655(b) (2010).

2. The criteria for service connection for a leg disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the agency of original jurisdiction's (AOJ's) initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in September 2006 that informed her of what evidence was required to substantiate her service connection claim and of her and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in her possession to the RO.  

Although the notice letter was not sent before the initial February 2004 RO decision in this matter, the Board finds that the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO has also gone back and readjudicated that claim by way of supplemental statements of the case (SSOCs) issued in April 2007, June 2007, and June 2010, which considered any additional evidence received in response to that additional notice.  This is important to emphasize in light of the Federal Circuit Court's holding that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to that SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication 'cures' any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Thus, while the timing of the VCAA notice is presumed to be prejudicial, VA has overcome the burden of prejudicial error by giving the Veteran actual notice of what was needed to support her claim.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  Moreover, with respect to the Dingess requirements, the Veteran has been provided with the requisite notice in both the aforementioned notice letter and the ensuing SOC and SSOCs.

Based on the foregoing, adequate notice has been provided to the Veteran prior to the transfer and certification of her case to the Board and, thus, the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

VA also fulfilled its duty to assist by obtaining all relevant evidence concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All pertinent private and VA medical records identified by the Veteran and her representative have been obtained.  Additionally, the Veteran ha submitted lay statements and has been provided multiple opportunities to testify at a Board hearing, which she has voluntarily declined.  The Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide her claim.

The Board recognizes that, as part of its duty to assist, VA is obligated to provide a medical examination and/or seek a medical opinion when such examination or opinion is necessary to make a decision on the claim.  VA considers an examination or opinion necessary to make a decision on the claim if the evidence of record (1) contains competent evidence that the claimant has a disability, or persistent recurring symptoms of disability; (2) indicates the disability or symptoms may be associated with his military service; and (3) contains insufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's March 2008 remand, the RO scheduled the Veteran for an April 2010 VA examination to address the etiology of her claimed leg disorder.  However, the Veteran failed to report for that examination.  Consequently, any information that may have been elicited in support of the Veteran's claim has not been not obtained because of her unwillingness to cooperate.   The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has no recourse but to decide the appeal based on the evidence of the record as the Veteran has not provided good cause for her failure to report for the VA examination.  38 C.F.R. § 3.655.  

The Board also notes that there is no evidence rebutting the presumption of regularity as it pertains to the Veteran being given notice of such examination.  See  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Marsh v Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Moreover, in a recent case, the United States Court of Appeals for Veterans Claims (Court) expressly held that an appellant's assertion of non-receipt of the notice of VA examination, coupled with the fact that there was no copy of VA's computer-generated notice to him, was insufficient to rebut that presumption of regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  Specifically, the Court in Kyhn noted that, because VA's regular practice does not include maintaining a hard copy of the exam notification letter, its absence from the claims file could not be used as evidence to demonstrate that notice was not mailed.  However, the Court also noted that, even if VA practice were to include a copy of the notice letter in claims files, the absence of such a letter would not rebut the presumption of regularity.  Id.  

In the instant case the Veteran has not alleged any failure to receive notification of her April 2010 VA examination, even after being sent a June 2010 SSOC that expressly noted her failure to report for that examination.  Nor did the Veteran's representative express any related concerns at that time that the SSOC was mailed.  Moreover, none of the RO's correspondence, including that SSOC, was returned as undeliverable.  Accordingly, absent any other evidence to the contrary, the Board finds that the presumption of regularity has not been rebutted and that VA has adequately met its duty to assist the Veteran with respect to providing her with notice of her scheduled April 2010 examination.  Thus, VA is not required to afford the Veteran another VA etiological examination and opinion pursuant to 38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA. The Board will now turn to the merits of the Veteran's claim.

II. Whether the Veteran is Entitled to Service Connection for a Left Leg Disorder

In this case, the Veteran contends that she suffers from a leg disorder (claimed as leg pain) that is related to her period of active service and that service connection is therefore warranted.  Specifically, she asserts that she developed this condition as a consequence of her service-connected pes planus.  Significantly, the record reflects that the Veteran is already service connected for another lower extremity disorder (bilateral chondromalacia), which allegedly was also caused by her pes planus.  

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). Accordingly, in view of the Veteran's above assertions, the Board will now consider whether service connection for a leg disorder is warranted both on a direct basis and as secondary to her pes planus.  Additionally, the Board will consider whether service connection for a leg disorder is warranted as secondary to the Veteran's bilateral chondromalacia, given her allegations of a shared etiology between those two conditions.  Id.

Service connection may be established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2010). 

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection may be presumed for certain chronic diseases, including arthritis, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected disorder by a service-connected disability is compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record before the Board contains service and post-service treatment records, post-service private and VA medical records, reports of October 1981, October 2003 and March 2006 VA examinations, and the Veteran's lay assertions.  That evidence will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran's service treatment records reflect that she was treated for knee problems in service, which were ultimately found to support a diagnosis of chondromalacia.  Additionally, two months after leaving service, the Veteran was afforded an October 1981 VA examination in which she was diagnosed with pes planus.  Significantly, however, the record is negative for any complaints or clinical findings of other lower extremity abnormalities incurred either during service or within a year of the Veteran's military discharge.  Consequently, the Board finds that chronicity in service is not established in this case.  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection.  38 C.F.R. § 3.303(b) (2010).  

The first post-service evidence pertinent to the Veteran's claim is a 1998 private treatment record, which reflects complaints of leg pain.  However, no diagnosis was rendered at that time.  

The record thereafter shows that the Veteran was afforded an October 2003 VA examination with respect to an issue not currently on appeal.  At that time, she was found to display poor muscle tone and weakness of the quadriceps.  Again, however, a definite diagnosis of a leg disorder was not established.  A more recent VA joints examination, dated in March 2006, makes no mention of any lower extremity disorder apart from the Veteran's service-connected chondromalacia.   However, that examination also was not conducted to address the issue on appeal.

As previously noted, the Board remanded the Veteran's claim in March 2008 for the purposes of providing her with a VA examination to expressly assess the etiology of any current leg disorder.  The RO duly scheduled such an examination and provided the Veteran with notice, which, for the reasons set forth above, the Board has deemed adequate.  Nevertheless, the Veteran failed to report for that examination.  

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report to an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655(a) (2010).

In this case, the Veteran has offered no explanation for her failure to report for the examination scheduled in support of her leg disorder claim.  Consequently, the Board finds that the Veteran has not provided good cause for her failure to attend that examination. 38 C.F.R. § 3.655(a) (2010).

When, as here, a Veteran fails to appear for an examination scheduled in conjunction with a claim for original compensation, the Board is required to adjudicate that claim on the basis of the evidence of record, as opposed to summarily denying it.  38 C.F.R. § 3.655(b) (2010); Turk v. Peake, 21 Vet. App. 565 (2009); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Accordingly, the Board will now assess the merits of the Veteran's leg disorder claim based on the evidence of record, summarized above.  

The Board finds that the aforementioned evidence preponderates against a finding that the Veteran has a currently diagnosed leg disorder, apart from the pes planus and chondromalacia for which service connection has already been established.  Consequently, her current claim for service connection must unfortunately be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Even if the weight of the competent evidence showed that the Veteran had current leg disorder, however, service connection would still not be warranted absent a showing that such condition had been caused or aggravated by her service-connected pes planus or chondromalacia, or was otherwise related to her active service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  That has not been shown here.  Indeed, no private or VA clinician has found such a nexus.  Moreover, the Veteran has voluntarily deprived herself of an opportunity for a VA examination to address this matter in greater detail.

The Board is sympathetic to the Veteran's contentions that she currently suffers from leg pain that is related to her active service, including her service-connected orthopedic disabilities.  Lay evidence is one type of evidence that the Board must consider when a Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  The Veteran is certainly competent, as a lay person, to report symptoms of which she has personal knowledge, in this case the occurrence of chronic leg pain, and in this regard the Board finds her account credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  However, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001)).  Moreover, the Veteran, as a lay person, is not competent to give a medical opinion on diagnosis, causation, or aggravation of a bilateral shin or right knee disability.  Bostain v. West, 11 Vet. App. 124, 127 (1998).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a leg disorder.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered the benefit of the doubt rule, but finds that, as the preponderance of the evidence is against the claim for service connection, the benefit of the doubt rule is not for application, and the claim must be denied.  Id.


ORDER

Service connection for a leg disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


